CORNERSTONE TOTAL RETURN FUND, INC. CORNERSTONE STRATEGIC VALUE FUND, INC. CORNERSTONE PROGRESSIVE RETURN FUND 350 Jericho Turnpike, Suite 206 Jericho, New York 11753 (513) 587-3400 March 28, 2012 Securities and Exchange Commission 450 Fifth Street, N.W. Judiciary Plaza Washington, D.C. 20549 Gentlemen: Pursuant to the requirements of Rule 17g-l under the Investment Company Act of 1940 (the "1940 Act"), Ifile herewith the following: 1. a copy of joint fidelity bond for the following Funds (attached as EX-99.1): • Cornerstone Total Return Fund, Inc. (File No. 811-02363) • Cornerstone Strategic Value Fund, Inc. (File No. 811-05150) • Cornerstone Progressive Return Fund (File No. 811-22066) (hereafter defined as the "Fund" or collectively the "Funds") 2. a certified copy of the resolutions of a majority of the Boards of Trustees/Directors of the Funds, including a majority of the Trustees/Directorswho are not "interested persons," as defined by the 1940 Act, ofthe Funds approving the amount, type, form and coverage of the bond and the premium paid (attached as EX-99.2); 3. a statement showing the amount of the single insured bonds which the Funds would have provided and maintained had they not been named as the insured under a joint insured bond (see EX-99.3); 4. a statement setting forth the period for which the premium has been paid (attached as EX-99.5); and 5. a copy of the Agreement of Joint Insureds (attached as EX-99.6). Very truly yours, /s/ Frank L. Newbauer Frank L. Newbauer Assistant Secretary Enclosures
